—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered May 13, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of IV2 to 41/2 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We find no basis in the record to disturb the jury’s determinations concerning credibility of witnesses.
Defendant’s arguments with respect to the court’s jury instructions are similar to those this Court rejected on the codefendant’s appeal (People v Lilly, 264 AD2d 684, lv denied 94 NY2d 825), and we see no reason to reach a different result herein. Concur — Wallach, J. P., Lerner, Rubin and Buckley, JJ.